738 N.W.2d 235 (2007)
Glen C. ALBER, Jr., Plaintiff-Appellant, and
Michigan Insurance Company, Intervening Plaintiff-Appellee,
v.
BIG RAPIDS AUTOMOTIVE, INC., and State Farm Fire & Casualty Insurance Company, Defendants-Appellees.
Docket No. 133869. COA No. 274872.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the March 28, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.